Citation Nr: 0923767	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1978 to April 
1981.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board is simultaneously issuing 3 separate decisions 
regarding the appellant's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In one of these decisions, the Board is vacating the part of 
the July 2007 decision regarding the issue of entitlement to 
a TDIU because of a due process issue concerning VA's 
constructive possession of relevant evidence that was not 
considered in the appeal of the December 1997 rating 
decision.  In the other decision, the Board is remanding the 
appeal of the December 1997 rating decision that denied 
entitlement to a TDIU in order for the RO to consider the 
evidence in VA's constructive possession at the time of the 
July 2007 Board decision and all other relevant evidence 
submitted to or obtained by the RO since November 2007, the 
date of the RO's last letter to the appellant requesting 
further evidence.  Herein, the Board is dismissing the 
appellant's September 2006 "claim" of entitlement to a 
TDIU.


FINDING OF FACT

When the appellant submitted the September 2006 "claim" of 
entitlement to a TDIU, his appeal of the December 1997 rating 
decision that denied entitlement to a TDIU was still pending. 


CONCLUSION OF LAW

The appellant's September 2006 submission does not constitute 
a claim pursuant to which benefits can be paid or furnished 
under the laws administered by VA, and therefore the appeal 
of the rating decision dated in January 2007 with regard to 
the issue of entitlement to a TDIU is dismissed.  38 U.S.C.A. 
§§ 5101, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
19.37, 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1996, the appellant submitted a claim of 
entitlement to a TDIU.  A rating decision in December 1997 
denied and the appellant perfected an appeal of this issue.  
After an extensive adjudicative history, the Board issued a 
final decision denying this claim in July 2007.  See 38 
C.F.R. §§ 20.1100, 20.1104 (2008).  Prior to the Board's July 
2007 decision, the appellant submitted an additional 
"claim" of entitlement to a TDIU in September 2006.  The RO 
developed the additional "claim" in a separate, parallel 
track in addition to the appellant's original October 1996 
claim.  The appellant's September 2006 "claim" of 
entitlement to a TDIU was denied by a January 2007 rating 
decision.  The appellant "perfected" an appeal of this 
issue in January 2008.

A claim is a "formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Further, "[a] specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA."  
38 C.F.R. § 3.151; see also 38 U.S.C.A. § 5101.

Although the appellant submitted a "claim" of entitlement 
to a TDIU in September 2006, the Board finds that the RO 
erroneously developed such submission as a new, separate 
claim.  As noted above, when the appellant submitted the 
September 2006 "claim," his October 1996 claim of 
entitlement to a TDIU was still pending.  The pending October 
1996 claim effectively transforms the September 2006 
"claim" into evidence that should have been considered in 
the appeal from the December 1997 rating decision.  38 C.F.R. 
§ 19.37.  

Because the pendency of the October 1996 claim transforms the 
September 2006 submission from a "claim" into evidence, 
subsequent RO adjudications of the September 2006 "claim" 
are effectively rendered null and void.  See generally 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2008).  Consequently, with respect to the September 
2006 "claim," there is no adverse determination for which 
the appellant can perfect an appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2008).  Moreover, there is no question of law 
or fact to be reviewed by the Board.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101 (2008).  As such, this "claim" is no 
longer in appellant status.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  Based on the analysis 
above, the Board does not have jurisdiction to review the 
appeal of the September 2006 "claim" of entitlement to a 
TDIU.


ORDER

The appeal of the rating decision dated in January 2007 as to 
the issue of entitlement to a TDIU is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


